LiGINAL                                                                             08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 22-0410


                                       OP 22-0410


 JOSEPH DANIEL GOINS,
                                                                             AUG 1 6 2022
             Petitioner,                                                  Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
       v.
                                                                    ORDER
 STATE OF MONTANA, and
 CAPTAIN VALDEZ, Yellowstone County
 Detention Center,

             Respondents.



      Joseph Daniel Goins has filed a Petition for Writ of Habeas Corpus, claiming that
his incarceration is illegal and that he should be released. We amend the caption to include
Captain Valdez of the Yellowstone County Detention Center, where Goins is held. Section
46-22-201(1)(c), MCA.
      Goins raises issues that appear to pertain to a pending criminal case in Yellowstone
County. He includes copies of a City of Billings Police report and affidavit concerning a
June 29, 2022 disturbance and an alleged partner or family member assault. He argues
malicious prosecution and "defamation." He disputes information in those materials and
contends that the State must provide evidence in the case.
      The writ of habeas corpus is for applicants to demonstrate claims concerning illegal
restraint or incarceration and to be delivered from such restraint, if determined illegal or
invalid. Section 46-22-101(1), MCA. Goins has not made such demonstration. Miller v.
Eleventh Judicial District Ct., 2007 MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. He has
not challenged want of bail. Section 46-22-103, MCA. His petition and attachments
demonstrate that he is challenging the basis for his arrest on charges that may be filed in
the Yellowstone County District Court.
      The cause of his incarceration is due to his pending criminal rnatter. Section 46-22-
101(1), MCA. Issues arising from his current criminal charges will be reviewed by this
Court only after any final judgment in the case, not through a pretrial habeas corpus
proceeding.
      IT IS THEREFORE ORDERED that Goins's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Joseph Daniel Goins personally.
                    ,
       DATED this I.-6 day of August, 2022.




                                                              Chief Justice




                                            2